 Case: 4:20-cv-01653-SEP Doc. #: 15 Filed: 04/16/21 Page: 1 of 1 PageID #: 186




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JERRY ELKINS,                                   )
                                                )
               Movant,                          )
                                                )
       v.                                       )           No. 4:20-cv-1653-SEP
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER
       This closed case is before the Court on self-represented movant Jerry Elkins’s motion to
reconsider the Memorandum and Order and Order of Dismissal dated December 21, 2020. Doc.
[8]. After reviewing the grounds raised by Mr. Elkins, the Court declines to alter or amend its
December 21, 2020, judgment. Movant’s motion does not point to any manifest errors of law or
fact, or any newly discovered evidence. Instead, the motion revisits arguments that have already
been made and raises unsubstantiated theories regarding the Court’s motives, none of which
provides this Court with any grounds to reconsider the dismissal of his motion to vacate, set
aside or correct sentence.
       Accordingly,
       IT IS HEREBY ORDERED that Mr. Elkins’s motion to reconsider the Memorandum
and Order and Order of Dismissal dated December 21, 2020, is DENIED. Doc. [8]

       Dated this 16th day of April, 2021.



                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE
